DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of (group II), claims 9-25 in the reply filed on 11/17/2020 is acknowledged.
Claim status
3.	Claims 9-25 are pending; claims 9 and 18 are independent. Claims 1-8 have been cancelled.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-12 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2011/0043514), and further in view of Juliano (US 2016/0358303).
Regarding claims 9 and 18, Hussain teaches a compute device for display synchronization (fig. 2, device 208), and a method for display synchronization by a compute device (Para 0001), the compute device comprising:
a display image generator (figs 2,3, # 216) to:

generate, for each of the at least two display devices, an image for display on the corresponding display device (fig. 2 and Paras 0027-0028, wherein the timing and frame synchronization circuit 216 determines when to program each of the display path circuits 214 to perform a page flip in order to prevent one of the displays 210 from updating its image 226 to the next frame before another of the displays 210 updates its image to the next frame); and 
a host display controller (fig. 2, # 214) to:
transmit, to each of the at least two display devices, a frame synchronization signal (fig. 2 and Para 0025, wherein the display path circuits 214 each provide timing information 218 to a respective display 210.  The timing information 218 can include refresh rate information 222, blanking interval information 224, and/or other suitable timing information);
transmit, to each of the at least two display devices, the corresponding image in less time than the time between frames (fig. 2 and Paras 0025-0027, wherein the display path circuits 214 each provide image information 220 to a respective display 210. Each of the displays 210 present a respective image 226 based on the timing information 218, [[which includes refresh rate information 222, blanking interval information 224, and/or other suitable timing information]] and the image information 
Hussain does not expressly disclose enter a low power state after transmission of the images to the display device.
	However, Juliano disclosed on fig. 3 and Paras 0040-0042, wherein the display requires a refresh approximately every 32 ms (about 31 Hz).  In addition, sending the image data to the display takes around 8 ms. If the image is static, the GPU 202 (and possibly other components, collectively "components") can enter a low-power state for 24 ms, and then awaken from the low-power state to send a refresh of the unchanged image to the display. After sending the image, which takes about 8 ms, the components can again enter into the low-power state for another 24 ms until the imaged needs refreshed again.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a compute device of Hussain by including the technique of Juliano to include the low power mode in order to get a predictable result.
Regarding claim 10, Hussain in view of Juliano teaches the compute device of claim 9, wherein the host display controller is further to remain in the low power state for at least half of the time between transmission of two consecutive frame synchronization signals (fig. 3 and Pars 0041-0042, Juliano).
Regarding claim 11, Hussain in view of Juliano teaches the compute device of claim 9, wherein to enter the low power state, the host display controller is to turn off a 
Regarding claim 12, Hussain in view of Juliano teaches the compute device of claim 9, wherein the display image generator is further to determine whether to update the at least two display devices at the determined refresh rate, wherein the host display controller is further to transmit an end-of-transmission signal in response to a determination not to update the at least two display devices at the determined refresh rate (fig. 4 and Paras Para 0044-0048, Juliano).
Regarding claim 15, Hussain in view of Juliano teaches the compute device of claim 9, further including a processor, wherein the compute device is on a system-on-a-chip with the processor (Para 0027, Juliano).
Regarding claim 16, Hussain teaches the compute device of claim 9, further including the at least two displays (fig. 2 and Para 0023).
Regarding claim 17, Hussain teaches the compute device of claim 9, wherein the at least two displays includes three displays (fig. 2 and Par 0023).
Regarding claim 19, Hussain teaches the method of claim 18, further including: accessing, by each of the at least two display devices, the corresponding image into a buffer in less time than the time between frames; displaying, by each of the at least two display devices, the corresponding image at a time based on the frame synchronization signal (fig. 4 and Paras 0033-0034.
Regarding claim 20, Hussain teaches the method of claim 19, wherein the at least two display devices includes a first display device and a second display device, 
Regarding claim 21, Hussain in view of Juliano teaches the method of claim 19, further including remaining, by the compute device, in the low power state for at least half of the time between the transmission of two consecutive frame synchronization signals (fig. 3 and Paras 0040-0042, Juliano).
Regarding claim 22, Hussain in view of Juliano teaches the method of claim 19, further including turning off, by the compute device, a clock signal provided from the compute device to the display device in response to completion of the transmission of the images (fig. 3 and Paras 0040-0042, Juliano).
Regarding claim 23, Hussain in view of Juliano teaches the method of claim 19, further including: determining, by the compute device, whether to update the at least two display devices at the determined refresh rate; transmitting, by the compute device, an end-of-transmission signal in response to a determination not to update the at least two display devices at the determined refresh rate; and refreshing, by each of the at least two display devices, the corresponding image on the corresponding display device in response to receipt of the end-of-transmission signal (fig. 4 and Paras Para 0044-0048, Juliano).
6.	Claims 13, 14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2011/0043514), and further in view of Juliano (US 2016/0358303), and further in view of Morris (US 2019/0371271).
Regarding claim 13, Hussain in view of Juliano teaches the compute device of claim 12 above, but Hussain in view of Juliano does not expressly disclose wherein the host display controller is further to: determine that a threshold amount of time has passed since the transmission of the end-of-transmission signal; and transmit, in response to the determination that the threshold amount of time has passed since the transmission of the end-of-transmission signal, a clock synchronization signal to each of the at least two display devices.
However, Morris fig. 3 and Para 0066, wherein the counter 314 may track the time elapsed since a last refresh. The state machine may be configured to determine if the elapsed time (e.g., the output of the counter 314) crosses a timeout threshold. If yes, the signal processor 310 directs the display controllers 304 to implement a panel self-refresh. The timeout threshold may be exceeded in circumstances in which the host processor 306 fails to generate the image data for the next frame sufficiently quickly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a compute device of Hussain in view of Juliano by including the technique of Morris to include a counter to track the time elapsed since a last refresh in order to get a predictable result.
Regarding claim 14, Hussain in view of Juliano in view of Morris teaches the compute device of claim 12, wherein the display image generator is further to determine, after transmission of the end-of-transmission signal, to update the at least 
Regarding claim 24, Hussain in view of Juliano teaches the method of claim 23, above, but Hussain in view of Juliano does not expressly disclose further including: determining, by the compute device, that a threshold amount of time has passed since the transmission of the end-of-transmission signal; transmitting, by the compute device and in response to the determination that the threshold amount of time has passed since the transmission of the end-of-transmission signal, a clock synchronization signal to each of the at least two display devices; synchronizing, by each of the at least two display devices, a local clock based on the corresponding clock synchronization signal.
However, Morris fig. 3 and Para 0066, wherein the counter 314 may track the time elapsed since a last refresh. The state machine may be configured to determine if the elapsed time (e.g., the output of the counter 314) crosses a timeout threshold. If yes, the signal processor 310 directs the display controllers 304 to implement a panel self-refresh. The timeout threshold may be exceeded in circumstances in which the host processor 306 fails to generate the image data for the next frame sufficiently quickly.

Regarding claim 25, Hussain in view of Juliano in view of Morris teaches the method of claim 23, further including: determining, by the compute device and after transmission of the end-of-transmission signal, to update the at least two display devices; transmitting, by the compute device, a start-of-transmission signal to each of the at least two display devices; determining, by the compute device, the lowest supported refresh rate of the at least two display devices; waiting, by the compute device and after transmission of the start-of-transmission signal, a time approximately equal to the time between frames at the lowest supported refresh rate of the at least two display devices; transmitting, by the compute device and after waiting the time approximately equal to the time between frames at the lowest supported refresh rate of the at least two display devices, the frame synchronization signal to each of the at least two display devices(fig. 2 and Paras 0055-0060, Morris).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Lee (US 2016/0239249), relate to a multi-display device. More particularly, some example embodiments of the present inventive concepts relate to a multi-display device that performs a display panel self-refresh operation.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        5/24/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625